PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/231,320
Filing Date: 21 Dec 2018
Appellant(s): Rahman, Muhammad, Tawhidur



__________________
Thomas W. Cleary and Robert C. Peck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/10/2022 appealing from the Office action mailed 09/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 9,462,525 B1) in view of Cisco (A book on “SG non Standalone Solution guide, StarOS 21.5,” published April 06, 2018, referred to as Cisco from hereon) and Abe etal. (US 2019/0141521 Al).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of claims 1-2, 5-10, 11-12, 15-19 under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 9,462,525 B1) in view of Cisco (A book on “SG non Standalone Solution guide, StarOS 21.5,” published April 06, 2018, referred to as Cisco from hereon) and Applicant admitted prior art and Tan Bergstrom et al. (US 2017/0215105 A1)
Rejection of claims 3, 13 under 35 U.S.C. 103 as being unpatentable over Malhotra in
view of Cisco and AAPA as applied to claim 1, 11 above, and further in view of Youtz etal. (USP 9906992 B1).

(2) Response to Argument
With respect to claim 20, Appellant states “claim 20 is patentable over Malhotra and Cisco at least for reasons similar to those provided above with respect to claim 1.” Therefore, appellant relies on the arguments made with respect to claim 1. See App. Brief at page 14. No other arguments are presented with respect to claim 20. 
Examiner respectfully notes that the arguments presented with respect to claim 1 are not applicable to claim 20, because the features argued with respect to claim 1 are not recited in claim 20. 

Appellant first argument is that claim 1 in part recites “in response to initiating the activation of the IMS bearer and after waiting for the predetermined period of time, initiating, by the first base station, activation of a second radio bearer including a second base station is configured to use a second RAT corresponding to a higher frequency than the first RAT” and that “the IMS bearer utilizes the second radio bearer.” App. Brief at 9. 
Examiner respectfully notes that none of the two features are recited in the claim 20. At least for this reason, examiner respectfully notes that the rejection of claim 20 is proper and should be maintained. 
Appellant then argues that Malhotra describes a “PGW,” not a “first base station” [for initiating activation of a second radio bearer] referring to fig. 6, blocks 80-84 and col. 10, lines 17-36, wherein claim 1 recites “in response to initiating the activation of the IMS bearer, initiating a second radio bearer including a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT.” Therefore, appellant concludes 
First, claims 20 unlike claim 1 is directed to a device such as a UE. As such, because it is a device claim, it is only limited by its structure rather than the structure of the base station it communicates with. What the base station does after it receives the message is irrelevant here, what is relevant is what the device receives and sends and what it does with the information it receives. As such, appellant argument that the base station performs the functions, i.e. initiating of the bearer, is irrelevant to the patentability of claim 20, which is directed to a device or a UE. 
Claim 20 when proper claim construction is applied merely recites:
	“a device, comprising: 
One or more processors; a memory and one or more components stored in the memory and executable by the one or more processors to perform operations comprising”
transmitting, to the first base station, an IMS connection request;
receiving from the first base station, an indication that the activation of the IMS bearer is complete, the IMS bearer comprising an Evolved Packet System (EPS) bearer that utilizes the first base station; 
in response to receiving the indication that the activation of the IMS bearer is complete, transmitting, to the first base station, an indication that the UE is 5G-capable; and 
receiving from the second base station, data via a 5G New Radio (NR) radio access technology (RAT).”

Appellant second argument is that second bearer connection is established response to setup of a media session, not activation of an IMS bearer. Examiner respectfully disagrees. First examiner notes that claim 20 does not recites setup of second radio bearer in response to activation of an IMS bearer. Second, the development of second radio bearer in the network is not limiting to a device claim directed to a UE. The device as recites in claim 20, recites receiving an indication of IMS bearer complete and sends a 5G capable indication. 
Arguendo, assuming that this limitation was recited in claim 20 (which examiner does not agree), Appellant incorrectly concludes that the second radio bearer is established in response to the signal indicating setup of the media session. In fact, col. 10, lines 17-36 of Malhotra explicitly states “responsive to the signal indicating setup of the media session, and based on the stored indication that the UE is accessible via the second base station….” In other words, what this section of Malhotra teaches is that when a UE come in contact with a macro cell, and yet is far away from micro cell, a signaling path is established between a UE, a first base station and Id. Examiner respectfully notes that without the indication that the UE is accessible via the second BS, it would not be possible for PGW to establish a second radio bearer. As such, Examiner notes that the initiating of the second bearer is in response to indication that the UE is accessible via a second BS, which is communicated by UE to first BS and first BS sends it to PGW. See Id. Therefore, it is not merely based on the media session signaling as the appellant argues. Therefore, arguably ignoring the fact that the claim does not recite the above limitation, the arguments are still not persuasive as Malhotra discloses the alleged subject matter. Therefore, examiner respectfully submits that the rejection of claim should be maintained. 
Appellant further argues that Malhotra fails to teach or suggest “a first base station initiating ‘activation of an IMS bearer utilizing a first radio bearer including the first base station’ and “the IMS bearer utilizing the second radio bearer [including a second base station that is configured to use a second RAT]’ as recited in claim 1.” Examiner respectfully disagrees. 
Examiner respectfully notes that claim 20 does not recite the argued limitation at all. In particularly, claim 20 describes an IMS bearer utilizing a first radio bearer including a first base station but does not disclose “the IMS bearer utilizing the second radio bearer.” The second limitation (highlighted) infers that the IMS bearer utilizes first and second base station for second radio bearer.  This feature is clearly not being described in any of claim 20. As such, Examiner respectfully submits that the rejection of claim 20 should be maintained. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nishant Divecha/Primary Examiner, 
Art Unit 2466                                                                                                                                                                                                        
Conferees:
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
/JOHN D BLANTON/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.